DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim(s)
This action is in response to the Applicant’s filing on 12/17/2019. Claims 1–8
are pending and are examined below.

Specification
The disclosure is objected to because of the following informalities:

Paragraph 92 of the PGPUB: “a hydraulic pressure holding unit (6)” appears to be mislabeled, as the label 6 was already used to label “a first control unit” throughout the disclosure
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “first control configured to”, “first pressuring mechanism capable of”, “second control unit configured to”, “second pressurizing mechanism … capable of”, “communication line configured to”, “mode estimation unit for”, and “specific control unit configured to” in claims 1–8. 
The claims in this application are given their broadest reasonable
interpretation using the plain meaning of the claim language in light of the
specification as it would be understood by one of ordinary skill in the art.
The broadest reasonable interpretation of a claim element (also commonly
referred to as a claim limitation) is limited by the description in the
specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,
is invoked.
Because these claim limitation(s) are being interpreted under 35 U.S.C.
112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover
the corresponding structure described in the specification as performing the

If applicant does not intend to have these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend
the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or
pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to
perform the claimed function); or (2) present a sufficient showing that the claim
limitation(s) recite(s) sufficient structure to perform the claimed function so as to
avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112,
sixth paragraph.

Claim Rejection(s)—35 U.S.C. § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As to claim 1, claim elements “mode estimation unit for” and “specific control unit configured to” are limitations that invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. Examiner notes that Applicant’s Specification at most discloses that “the second control unit 8 includes … a mode estimation unit 32, and a specific control unit 83, as functions.” Disclosure PGPUB, ¶ 80. However, being a function of a control unit—that is, a form of software—fails to qualify as structure, material, or acts for the claimed functions. Therefore, claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Examiner notes claims 2–8 depend from claim 1.
Therefore, claims 1–8 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.
Appropriate correction is required. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1–8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention. 

As to claim 1, claim elements “mode estimation unit for” and “specific control unit configured to” are limitations that invoke 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for some of the claimed functions. Examiner notes that Applicant’s Specification at most discloses that “the second control unit 8 includes … a mode estimation unit 32, and a specific control unit 83, as functions.” Disclosure PGPUB, ¶ 80. However, being a function of a control unit—that is, a form of software—fails to qualify as structure, material, or acts for the claimed functions. Therefore, claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), first paragraph. 
Examiner notes claims 2–8 depend from claim 1.
Therefore, claims 1–8 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), first paragraph.
Appropriate correction is required. 


(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejection(s)—35 U.S.C § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1 & 4 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Nakaoka et al. (US20160082937A1; hereinafter referred to as Nakoaka). 

As to claim 1, Nakaoka discloses:
a first control unit configured to control a first pressurizing mechanism capable of pressurizing a brake fluid with one pressurizing mode of a plurality of set pressurizing modes (The first ECU120 [is] disposed in the first hydraulic pressure control unit 100 … The first ECU120 controls an operation of the first actuator 110. See at least ¶ 67, FIG. 2. The first ECU120 shifts the brake control mode to a fail-safe mode A1 [i.e., the first ECU may shift from a normal mode to a fail-safe mode A1.]. See at least ¶ 136. The first ECU120 shifts the brake control mode to a fail-safe mode B1 [i.e., the first ECU may indeed shift form a normal mode to either a fail-safe mode A1 or fail-safe mode B1. Accordingly, a plurality of set pressurizing modes is disclosed.]. See at least ¶ 137.);
a second control unit configured to control a second pressurizing mechanism provided separate from the first pressurizing mechanism and capable of pressurizing the brake fluid pressurized by the first pressurizing mechanism (The second ECU220 … [is] disposed in the second hydraulic pressure control unit 200 ….  the second ECU220 controls an operation of the second actuator 210. See at least ¶ 67, FIG. 2.), and
a communication line configured to transfer control information between the first control unit and the second control unit (The first ECU120 comprises the communication interface, and has a function to be connected to a CAN (Controller Area Network) communication line 300 of a CAN communication system … the second ECU220 … is connected to this CAN communication line 300. See at least ¶ 70, FIG. 2.),
wherein the first control unit and the second control unit are configured to perform a cooperative control on the basis of the control information (See at least FIG. 3., which shows the Second ECU coordinating with the First ECU as to perform a cooperative control. Specifically, see step S44, which discloses that the second ECU transmits implementation information to the First ECU.),
wherein the brake control device is provided with a mode estimation unit for estimating a current pressurizing mode set in the first pressurizing mechanism when the transfer of the control information between the first control unit and the second control unit is interrupted (When a communication between said first electrical control unit and said second electrical control unit becomes impossible … An operation stop judgment means (S124, S125, S127) … judges whether the operation of the other one of said electrical control units has stopped based on a detection signal inputted into the one of said electrical control units in a status that the power supply from the one of said electrical control units to said stroke sensor has been stopped [i.e., a mode estimation unit—that is, the operation stop judgment means—estimates a current pressurizing mode in a first pressurizing mechanism when the transfer of control information between the first control unit and the second control unit is interrupted.]. See at least ¶ 25, FIG. 8. See also step S121 of FIG. 8., which showcases that the operation stop judgment means occurs when communication between the first and the second control units has been interrupted.), and
	wherein the second control unit is provided with a specific control unit configured to control the second pressurizing mechanism according to the pressurizing mode estimated by the mode estimation unit in a state in which the transfer of the control information is interrupted (The second ECU220 judges that the cause for a communication with the first ECU120 to be impossible is a trouble of a CAN communication. In this case, in step S126, the second ECU220 shifts the brake control mode to a fail-safe mode A2, and ends this routine [i.e., the second ECU controls the second pressurizing mechanism—that is, shifts to a fail-safe mode—in a state in which the transfer of the control information is interrupted as determined by the operation stop judgement means.]. See at least ¶ 138, FIG. 8. Examiner notes that the second ECU is also provided with a specific control unit because it’s carrying out the same functions as the claimed second control unit via a microcomputer. Accordingly, a specific control unit is disclosed.).

	As to claim 4, Nakaoka discloses wherein when the transfer of the control information between the first control unit and the second control unit is interrupted, the mode estimation unit estimates the current pressurizing mode set When the second ECU220 judges as “Yes” in step S124, it judges that the first ECU120 which is a communication partner is under operation, in step S125. That is, the second ECU220 judges that the cause for a communication with the first ECU120 to be impossible is a trouble of a CAN communication. [i.e., when transfer of control information is interrupted, the second ECU may determine that the first ECU is still under normal operation—that is, the first ECU, which controls the pressurizing mode set in the first pressurizing mechanism, is still operating on the pressurizing mode that it was operating on immediately before the interruption.]. See at least ¶ 137 .)

Claim Rejection(s)—35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 6 is rejected under 35 U.S.C. § 103 as being unpatentable over  Nakaoka in view of Kamiya et al. (WO2015008525A1; hereinafter referred to as Kamiya).

As to claim 2, Nakaoka discloses wherein the plurality of pressurizing modes is set so that a pressurizing amount of the brake fluid with respect to an operation amount equivalent value, which corresponds to an operation amount on a brake operating member, is different from each other (When the information showing the actual regenerative braking force Fa transmitted from the hybrid ECU8 is received, the first ECU120 calculates a target friction braking force Fb* (=F*−Fa) by subtracting the actual regenerative braking force Fa from the target total braking force F* in step S19 [i.e., in a normal mode, the first ECU only generates a braking force Fb*, which is associated with a certain pressurizing amount of the brake fluid]. See at least ¶ 88. The first ECU120 generates braking force at a wheel only by a hydraulic pressure control, without transmitting a regenerative braking demand to the hybrid ECU8, when the brake control mode is shifted to the fail-safe mode A1 [i.e., in fail-safe mode A1, the first ECU performs hydraulic pressure control without sending a regenerative braking demand. Thus, the first ECU must perform the total braking force (i.e., F*) instead of the remainder from the regenerative braking force (i.e., Fb*). Thus, the pressurizing amount of the brake fluid  in the first ECU will necessarily be different in the fail-safe mode than the pressurizing amount of the brake fluid of the first ECU in the normal mode.]. See at least ¶ 139.)
Nakaoka fails to explicitly disclose wherein the mode estimation unit is configured to estimate the current pressurizing mode set in the first pressurizing mechanism, based on the pressurizing amount with respect to the operation amount equivalent value.
The required braking force (requested total braking force) is calculated based on the operating state of the brake pedal 24 …. When the regenerative cooperative control is performed, the target hydraulic braking force is determined based on the value obtained by subtracting the regenerative braking force from the required braking force .… the target hydraulic pressure of the front pressurizing chambers 40, 42 is determined on the basis of the target hydraulic braking force, the target hydraulic pressure Pref of the rear chamber 66 is determined accordingly. [i.e., an operation amount equivalent value of a brake member may be obtained. A target hydraulic force may be determined based on the operation amount equivalent value. A target hydraulic pressure Pref may be determined based at least on the target hydraulic force. Accordingly, Pref is determined based at least in part in respect to the operation amount equivalent value.]. See at least ¶ 29. Specifically, the control mode is determined based on at least one of the change tendency of the target back pressure Li pre and the difference between the target back pressure Li ff and the actual back pressure P P * [i.e., a control mode may be determined based on a difference between a target hydraulic pressure (Pref) and an actual fluid amount (P*). As Pref is determined based at least in part in respect to the operation amount equivalent value, the pressurizing mode is estimated based on the pressurizing amount with respect to the operation amount equivalent value.]. See at least ¶ 30.). 
Nakaoka discloses a pressurizing amount of brake fluid is different than an operation value of a brake member. Kamiya teaches estimating a pressurizing mode based on the pressurizing amount of brake fluid in respect to an operation value of a brake member.


As to claim 6, Nakaoka fails to explicitly disclose wherein when the transfer of the control information is recovered while the specific control unit controls the second pressurizing mechanism, the second control unit keeps the control by the specific control unit until a braking state is released.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakaoka and include the feature of wherein when the transfer of the control information is recovered while the specific control unit controls the second pressurizing mechanism, the second control unit keeps the control by the specific control unit until a braking state is released because to not perform this before a braking state is released. Put in another way, keeping the control by the specific control unit until a braking state is released would be an obvious form of performing control, such as maintaining a fail-safe mode until a brake is released as the fail-safe mode will not be required after the brake is released.  

Claims 3 and 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Nakaoka in view of Kamiya; further in view of Hatano (US20080223675A1; hereinafter referred to as Hatano).

As to claim 3, Nakaoka fails to explicitly disclose a hydraulic pressure holding unit that, when the transfer of the control information between the first control unit and the second control unit is interrupted during braking, holds a hydraulic pressure of the brake fluid pressurized by the first pressurizing mechanism for a predetermined time period after the transfer of the control information between the first control unit and the second control unit is interrupted.
However, Hatano teaches when a braking problem occurs, brake fluid pressure is held for a predetermined time (If a problem occurs … the brake fluid pressure of the wheel cylinder is maintained for a predetermined time by closing the opening and closing valve provided in the fluid passage which connects the slave cylinder to the wheel cylinder. See at least ¶ 10.).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Nakaoka and Kamiya and include the feature of when a braking problem occurs, brake fluid pressure is held for a predetermined time, as taught by Hatano, because holding hydraulic pressure is a useful feature for preventing non-desirable behavior of the brake device, ensuring that the brake device remains functional after the occurrence of a failure (e.g., an interruption of the transfer of control information), and aiding in troubleshooting of the brake device. Indeed, holding hydraulic pressure after the transfer of the control information between ECUs is particularly desirable because in the event of an interruption of the transfer of control information the master pressure, as held by the holding unit, may be detected, and the pressurizing mode may be determined with accuracy. Hence, the incorporation of this feature enhances brake operation. 

As to claim 7, Nakaoka fails to explicitly disclose wherein when the transfer of the control information is recovered while the specific control unit controls the second pressurizing mechanism, the second control unit keeps the control by the specific control unit until a braking state is released.
before a braking state is released. Put in another way, keeping the control by the specific control unit until a braking state is released would be an obvious form of performing control, such as maintaining a fail-safe mode until a brake is released as the fail-safe mode will not be required after the brake is released.  

Claims 5 & 8 are rejected under 35 U.S.C. § 103 as being unpatentable over Nakaoka.

As to claim 5, Nakaoka fails to explicitly disclose wherein when the transfer of the control information is recovered while the specific control unit controls the second pressurizing mechanism, the second control unit keeps the control by the specific control unit until a braking state is released.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakaoka and include the feature of wherein when the transfer of the control before a braking state is released. Put in another way, keeping the control by the specific control unit until a braking state is released would be an obvious form of performing control, such as maintaining a fail-safe mode until a brake is released as the fail-safe mode will not be required after the brake is released.  
Claim 8 is rejected for at least the same reasons as claim 5 as the claims recite similar subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO C GONZALEZ whose telephone number is (571)272-5633. The examiner can normally be reached M–F, 9:00–6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey S. Jabr can be reached on (571) 272-1516. The fax 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.C.G./Examiner, Art Unit 3668                                                                                                                                                                                                        
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668